The opinion of the court was delivered by
Burch, J. :
A judgment of conviction was rendered against Edward Dunn in the district court of Wyandotte county, in a prosecution under section 1, chapter 105, Laws of 1886 (Gen. Stat. 1901, §2373), which reads as follows :
“Whoever shall unlawfully pick the pockets of another, or unlawfully take from the person of another any personal property, with intent to steal the same, shall upon conviction thereof be deemed guilty of felony, and be punished by imprisonment in the state penitentiary for any term not exceeding four years.”
The title of the act is ‘ ‘An act to punish pickpockets, ’ ’ .and it is contended that the law is invalid under section 16 of article 2 of the constitution, providing that no bill shall contain more than one subject, which shall be clearly expressed in its title. Bouvier’s Law Dictionary defines the word “pickpocket” as follows :
“A thief; one who, in a crowd or in other places, ■.steals from the pockets or person of another without .putting him in fear. This is generally punished as isimple larceny.”
The subject of legislative consideration clearly was depredations against personal property in corporal *485possession of another, without violence or putting in fear ; and, under the definition quoted, the scope of the law was adequately expressed by the title.
The defendant was brought into the jurisdiction of the district court from the state of Missouri by extradition proceedings. The complaint filed and warrant issued described the offense of robbery by force and violence to the person. After the return of the prisoner to this state a preliminary examination was held, and the magistrate found that the offense of "pocket-picking or larceny from the person” had been committed, and bound the defendant to appear and answer that crime. The information charged larceny from the person and the pocket, and a verdict was rendered' in accordance therewith. The defendant opposed the-prosecution by a pjea in abatement on the ground that the information confronted him with a different crime from that for which he was extradited. But it has already been decided in this state that the crime of robbery by force and violence includes larceny from the person, and a conviction of the latter offense may be had under a charge of the former. (The State v. Pickering, 57 Kan. 326, 49 Pac. 314.)
It is also argued under the plea in abatement that the defendant was not bound over for any specific offense because the justice used the disjunctive word "or” in his description of the crime. The word, however, appears to have been employed to indicate the equivalence or synonymy of the terms preceding and following it, or, at least, that they were interpretive or expository of one another. This is sometimes permissible even in indictments and informations, and, on account of the untechnical character of the docket entries made by a justice of the peace upon the preliminary examination of persons charged with *486crime', the general description given was sufficient. Besides, so far as the record discloses, it was not necessary that the defendant be given any preliminary examination whatever.
The information was challenged on the ground of duplicity, and it is said that .the statute creates the distinct and separate crimes of pocket-picking and larceny from the person, which could not be joined in a single count of the information. The statute, however, described.but one offense. It is commitable by acts which may extend to the pocket in one instance and to other portions of the person in another, but if the same transaction affect both pocket and person the law is violated but once, and the full scope of the acts done may be charged in on.e count without making the information multifarious. (1 Bish. Crim. L. §785; 1 Bish. Crim. Proc. §486.)
No error appearing in the record, the judgment of the district court is affirmed.
All the Justices concurring.